Case: 17-10757   Date Filed: 12/21/2017   Page: 1 of 17


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10757
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:12-cr-00154-JSM-AAS-1



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                  versus

ALLEN LAMOND RUCKSTUHL,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (December 21, 2017)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
                    Case: 17-10757           Date Filed: 12/21/2017      Page: 2 of 17


         Allen Ruckstuhl appeals the revocation of his supervised release based on

criminal acts that he committed during a fight with his girlfriend. At the

revocation hearing, the district court admitted into evidence purported hearsay

statements about Ruckstuhl’s conduct during the altercation. On appeal, Ruckstuhl

challenges for the first time the district court’s admission of these statements

without conducting the balancing test set forth in United States v. Frazier, 26 F.3d
110 (11th Cir. 1994). He also contends that the evidence of his conduct was

insufficient for the district court to find that he violated the terms of his supervised

release. After careful review, we affirm.

                                        I.      BACKGROUND

         Ruckstuhl pled guilty to one count of possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). The district

court sentenced him to forty-six months’ imprisonment followed by three years of

supervised release. As relevant here, the conditions of Ruckstuhl’s supervised

release prohibited him from committing any federal, state, or local crime. Doc. 43

at 3.1

         Ruckstuhl’s term of supervised release began in March 2016. In January

2017, Ruckstuhl’s probation officer, Christina Gomez, filed a superseding petition

alleging that Ruckstuhl had committed five violations of the terms of his

         1
             Citations to “Doc.” refer to docket entries in the district court record in this case.

                                                      2
                Case: 17-10757        Date Filed: 12/21/2017       Page: 3 of 17


supervised release. The first four violations were based on Ruckstuhl’s alleged

criminal conduct during an altercation between Ruckstuhl and his girlfriend,

Jasmine Jones. That conduct included (1) domestic violence/aggravated assault,

(2) false imprisonment, (3) felon in possession of a firearm, and (4) grand theft of a

motor vehicle. The fifth violation, which is not at issue on appeal, was unrelated to

the altercation and based on Ruckstuhl’s alleged falsification of information

regarding his employment, which he was required to maintain as a condition of his

supervised release.2

       The district court held a revocation hearing on the superseding petition.

Gomez was the government’s first witness. Because Gomez was not present at the

scene of the altercation between Ruckstuhl and Jones, the majority of her

testimony was based on statements that Jones made to her during an interview after

the incident. Gomez recounted those statements as follows.

       Jones was dating Ruckstuhl and had been living at his house for

approximately two months before the altercation. On December 26, 2016, the

couple argued and physically fought over Jones’s desire to leave Ruckstuhl’s house

and return to her home. The argument ended when Ruckstuhl left the house in

Jones’s car. A woman named Delisia Robinson later came to the house looking for
       2
           Ruckstuhl fails to challenge on appeal the district court’s determination that Ruckstuhl
committed the fifth violation. Thus, we decline to discuss the fifth violation or the facts
supporting it. See United States v. Gupta, 463 F.3d 1182, 1195 (11th Cir. 2006) (“We may
decline to address an argument where a party fails to provide arguments on the merits of an issue
in its initial or reply brief. Without such argument the issue is deemed waived.”).
                                                 3
               Case: 17-10757    Date Filed: 12/21/2017   Page: 4 of 17


Ruckstuhl. Robinson called Ruckstuhl and asked him to return to the house so that

Jones could have her car back.

       Ruckstuhl returned, but he was angry and began physically fighting with

Jones. Jones ran out of the house and into the street; Ruckstuhl followed. As

Jones was running, Ruckstuhl pointed a handgun at her and threatened to kill her.

Jones dialed 911 as she fled. During that call, which was played for the district

court, Jones repeatedly told the operator that Ruckstuhl had a gun. As soon as

Ruckstuhl heard police sirens, he ran to Jones’s car and drove away. Robinson

later helped Jones recover her car by making arrangements for Ruckstuhl to leave

it at the local library.

       After Gomez finished recounting Jones’s verbal statements, the government

admitted into evidence a written statement by Jones. Gomez read that statement to

the district court:

       I, Jasmine Jones, was dating Allen Ruckstuhl for maybe two months
       when I started noticing a change about him. Allen started hitting me,
       punching me in my face, and choking me when I wanted to leave and
       go home. He would take my car and be gone for days. Allen put a
       gun to my head when I started fighting him back. Then he would
       leave again, til[l] on the 27th of December he came back after leaving
       for two days with my car. When I tried to leave, he came in the house
       and was choking me, and pointing a gun at my head saying he will kill
       me, and that’s when I ran outside and called 911, with my taser, and
       he chased after me. That’s when he noticed I was on the phone with
       the police and started coming for my face pointing the gun saying he
       was going to kill me. That’s when Allen heard police sirens and ran
       into a cut where he hid – where he hid my car at.


                                          4
                Case: 17-10757       Date Filed: 12/21/2017        Page: 5 of 17


Doc. 119 at 20-21. 3 The government then asked Gomez whether Jones had told

her why Jones did not feel comfortable testifying at Ruckstuhl’s revocation

hearing. Ruckstuhl’s counsel objected, arguing that “[t]he witness could have been

subpoenaed, it could have told the Court itself what the concern might be. That’s

an improper question. I understand hearsay is admissible, but that is improper.”

Id. at 21-22. The district court sustained the objection.

       During cross examination, Ruckstuhl’s counsel challenged Gomez’s

testimony on two grounds. First, he asked Gomez about a man named Michael

McDonald, who witnessed the altercation between Ruckstuhl and Jones. Gomez

admitted that McDonald told the police that he did not see a gun. Second,

Ruckstuhl’s counsel asked whether Jones suffered any visible marks, bruises, or

lacerations consistent with a physical fight or choking. Gomez acknowledged that

no such marks were observed on Jones.

       The government’s second and final witness was Brenda Crispin, the police

officer who responded to Jones’s 911 call. Crispin did not arrive at the scene until

after Ruckstuhl had left. So, like Gomez, Crispin was only able to repeat what

Jones had told her. She did so as follows.



       3
          The record contains conflicting evidence regarding the date of the altercation. Jones’s
written statement indicates that the altercation occurred on December 27, 2016, but Gomez
testified that Jones told her the date was December 26, 2016. We note this inconsistency only
for clarity; it does not change our analysis.
                                                5
                Case: 17-10757    Date Filed: 12/21/2017   Page: 6 of 17


         The altercation began when Ruckstuhl saw that Jones had packed her bags

and was preparing to leave his house. Ruckstuhl began arguing with Jones, and the

argument became physical. Ruckstuhl punched Jones in the face, and she ran for

the door and into the street. Ruckstuhl chased her, and, once he was in the street,

pulled out a black handgun, pointed it at Jones, and said, “Bitch, I will f__ckin’

shoot you.” Id. at 35-36. Jones tried to use a personal taser, which she carried for

protection, on Ruckstuhl. But Ruckstuhl snatched it out of her hand and slammed

it against the ground, breaking it. Ruckstuhl then left the scene. Jones declined to

provide Crispin with a written statement because she did not want to “ruin

[Ruckstuhl’s] life.” Id. at 37. Instead, her only concern was retrieving her car.

         As he did with Gomez, Ruckstuhl’s counsel cross-examined Crispin about

the witness, McDonald, and Jones’s injuries. Crispin testified that she took a

statement from McDonald, who told her that he observed the altercation from

about 30 yards away and did not see a gun. Ruckstuhl’s counsel then asked

Crispin whether she saw any signs that Jones had been punched or strangled.

Crispin responded that she did not observe any marks, bruising, or other injuries on

Jones.

         After hearing the evidence, the district court concluded that Ruckstuhl had

violated the terms of his supervised release by committing domestic

violence/aggravated assault, felon in possession of a firearm, and grand theft of a


                                            6
              Case: 17-10757     Date Filed: 12/21/2017    Page: 7 of 17


motor vehicle, and by failing to work at a lawful occupation. The district court

concluded, however, that Ruckstuhl did not commit the alleged false imprisonment

because Jones had the opportunity to leave Ruckstuhl’s house.

      Noting that he had no opportunity to make an argument before the district

court ruled, Ruckstuhl argued that the government failed to present any credible

evidence that he possessed a gun during the altercation. According to Ruckstuhl,

the only credible witness was McDonald, who told Crispin that he did not see a

gun. The district court responded by observing that, during the 911 call, Jones

repeatedly yelled, “He’s got a gun.” Doc. 119 at 52. The district court also said,

“You heard the 911 call. You heard the panic in her voice. So when you want to

talk about the credibility of testimony, perhaps you and I can disagree as to

whether or not her testimony is credible as to whether or not he had a gun.” Id. at

53.

      The district court sentenced Ruckstuhl to 18 months’ imprisonment followed

by a new 24 month term of supervised release. This appeal followed.

                        II.    STANDARDS OF REVIEW

      “[W]hen a party raises a claim of evidentiary error for the first time on

appeal, we review it for plain error only.” United States v. Hoffman-Vaile, 568
F.3d 1335, 1340 (11th Cir. 2009) (internal quotation marks omitted). “Plain error

occurs where (1) there is an error; (2) that is plain or obvious; (3) affecting the


                                           7
              Case: 17-10757      Date Filed: 12/21/2017    Page: 8 of 17


defendant’s substantial rights in that it was prejudicial and not harmless; and (4)

that seriously affects the fairness, integrity or public reputation of the judicial

proceedings.” United States v. Hall, 314 F.3d 565, 566 (11th Cir. 2002).

      A district court may revoke a term of supervised release if it finds by a

preponderance of the evidence that the defendant violated a condition of his

supervised release. 18 U.S.C. § 3583(e)(3). We review a district court’s

revocation of supervised release for an abuse of discretion. United States v.

Copeland, 20 F.3d 412, 413 (11th Cir. 1994). In reviewing a revocation

proceeding, we are bound by the district court’s findings of fact unless they are

clearly erroneous. United States v. Almand, 992 F.2d 316, 318 (11th Cir. 1993).

                                 III.   DISCUSSION

      Ruckstuhl advances two reasons why the district court erred in revoking his

supervised release. First, he contends that the district court erroneously admitted

hearsay evidence without conducting the balancing test set forth in United States v.

Frazier, 26 F.3d 110 (11th Cir. 1994). Second, he argues that there was

insufficient evidence for the district court to conclude that he violated the terms of

his supervised release by engaging in criminal conduct. We discuss these

arguments in turn.




                                            8
                Case: 17-10757   Date Filed: 12/21/2017   Page: 9 of 17


A.    The District Court Did Not Plainly Err by Failing to Conduct the
      Frazier Test Sua Sponte.

      Ruckstuhl first argues that the district court improperly admitted and

considered two sources of hearsay evidence: (1) Jones’s statements to Gomez and

Crispin regarding the altercation and (2) the recording of Jones’s 911 call.

According to Ruckstuhl, the district court violated his due process rights by

admitting this evidence without allowing him to confront and cross-examine Jones.

Ruckstuhl has not, however, challenged the admission of Jones’s written statement.

      “Although the Federal Rules of Evidence do not apply in supervised release

revocation hearings, the admissibility of hearsay is not automatic.” Frazier, 26
F.3d at 114. Defendants in revocation proceedings “are entitled to certain minimal

due process requirements,” including “the right to confront and cross-examine

adverse witnesses.” Id. In deciding whether to admit hearsay during a revocation

hearing, a district court “must balance the defendant’s right to confront adverse

witnesses against the grounds asserted by the government for denying

confrontation.” Id. The district court also must determine that the hearsay is

reliable. Id.

      Ruckstuhl argues that the district court erred by admitting Jones’s hearsay

statements without conducting the balancing test articulated in Frazier. But

Ruckstuhl never objected to the admission of those statements on hearsay grounds.

True, he did object during Gomez’s testimony when the government asked whether
                                          9
              Case: 17-10757      Date Filed: 12/21/2017    Page: 10 of 17


Jones had told Gomez why she was uncomfortable testifying at Ruckstuhl’s

revocation hearing. That objection, however, was aimed only at the particular

question posed by the government—not Jones’s hearsay statements generally—and

the district court sustained it. Aside from that one objection, Ruckstuhl failed to

raise any other challenge to Jones’s hearsay statements. As a result, we review the

district court’s admission of Jones’s hearsay statements, through the witnesses’

testimony and the 911 call, for plain error. See United States v. Siddiqui, 235 F.3d
1318, 1322 (11th Cir. 2000) (“In the absence of a contemporaneous objection,

hearsay claims are reviewed under the plain error doctrine.”).

      The district court did not plainly err in admitting Jones’s hearsay statements.

Even if we assume, for the sake of argument, that the district court erred by failing

to conduct the Frazier balancing test, that error was not plain. In Frazier, we held

that the district court’s failure to establish both the reliability of the hearsay

testimony and the government’s good cause for not producing the witness

constituted error. 26 F.3d at 114. But in Frazier, the defendant made a

contemporaneous hearsay objection. In that context, we held, the district court

must weigh the defendant’s confrontation right “against the grounds asserted by

the government for denying confrontation.” Id. (emphasis added). Without a

contemporaneous objection, the government lacks any reason or opportunity to

assert the grounds for denying confrontation. And because the government must


                                            10
             Case: 17-10757      Date Filed: 12/21/2017    Page: 11 of 17


assert those grounds before the district court can conduct the required balancing, a

contemporaneous objection is implicit in the Frazier test. In other words, Frazier

does not clearly establish that the district court errs when it fails to conduct the

balancing test sua sponte. As a result, Ruckstuhl’s failure to object to the

admission of the witnesses’ testimony and the 911 call on hearsay grounds means

that he cannot establish plain error.

      Even though the absence of plain error is sufficient, on its own, to reject

Ruckstuhl’s evidentiary challenge, we note that Ruckstuhl has failed to show how

the purported error affected his substantial rights. See United States v. Olano, 507
U.S. 725, 734 (1993) (stating that the defendant bears the burden of proving

prejudice in a plain error analysis). For an error to have affected substantial rights,

it “must have affected the outcome of the district court proceedings.” Id. Here, for

two reasons Ruckstuhl cannot show that the district court’s revocation decision

was affected by its failure to conduct the Frazier balancing test. First, many of

Jones’s statements would have been admissible under hearsay exceptions. For

example, Jones’s statements during the 911 call and to Crispin immediately after

the altercation probably were admissible either as excited utterances or present

sense impressions. See Fed. R. Evid. 803(2) (defining an excited utterance as “[a]

statement relating to a startling event or condition made while the declarant was

under the stress of excitement that it caused.”); Fed. R. Evid. 803(1) (defining a


                                           11
               Case: 17-10757       Date Filed: 12/21/2017       Page: 12 of 17


present sense impression as “[a] statement describing or explaining an event or

condition, made while or immediately after the declarant perceived it.”). 4 Had

Ruckstuhl contemporaneously objected to the admission of these statements as

hearsay, the district court likely would have determined that they were admissible

hearsay and thus considered them anyway, without implicating Frazier. Second,

Jones’s verbal statements during the 911 call and to Gomez and Crispin conveyed

the same information as her written statement, the admission of which Ruckstuhl

has failed to challenge on appeal. Because the challenged verbal statements are

largely duplicative of the unchallenged written statement, their admission could not

have affected Ruckstuhl’s substantial rights.

       In sum, the district court did not plainly err by failing to conduct the Frazier

test sua sponte. Even if such an error were plain, it would not warrant reversal in

this case because Ruckstuhl has failed to show how the error affected the outcome

of his revocation hearing.

B.     The Evidence Was Sufficient to Find that Ruckstuhl Violated the Terms
       of His Supervised Release by Engaging in Criminal Conduct.

       Ruckstuhl next argues that the government failed to show by a

preponderance of the evidence that he violated the terms of his supervised release.


       4
         We recognize that district courts are not required to apply the Federal Rules of Evidence
during revocation proceedings. Frazier, 26 F.3d at 114. This does not mean, however, that
courts cannot look to those rules to determine what constitutes hearsay in circumstances like
those presented here.
                                               12
             Case: 17-10757     Date Filed: 12/21/2017    Page: 13 of 17


Specifically, he challenges the sufficiency of the evidence that he committed

domestic violence/aggravated assault, grand theft of a motor vehicle, and felon in

possession of a firearm. We discuss these criminal acts in turn.

      1.     Domestic Violence/Aggravated Assault

      As an initial matter, the record reflects some confusion regarding the first

violation alleged in Ruckstuhl’s superseding petition. The superseding petition

identified the offense as aggravated battery, but the accompanying memorandum

identified it as domestic violence/aggravated assault. The district court, apparently

relying on the memorandum, found that Ruckstuhl had committed domestic

violence/aggravated assault. On appeal, Ruckstuhl argues that the evidence was

insufficient for the district court to find that he committed aggravated battery

because there was no evidence that Jones suffered great bodily harm. See Fla. Stat.

§ 784.045 (providing that aggravated battery occurs when, among other things, the

victim suffers great bodily harm). He raises no argument about the offense that the

district court actually found—domestic violence/aggravated assault. During the

revocation hearing, Ruckstuhl failed to object based on the discrepancy between

the offense that appeared in the superseding petition and the offense that the

district court found. As a result, we will review only whether the evidence was

sufficient to find that Ruckstuhl committed domestic violence/aggravated assault.




                                          13
             Case: 17-10757      Date Filed: 12/21/2017    Page: 14 of 17


      Under Florida law, domestic violence “means any assault, aggravated

assault, battery, aggravated battery . . . or any criminal offense resulting in physical

injury or death of one family or household member by another family or household

member.” Fla. Stat. § 741.28(2). An assault is “an intentional, unlawful threat by

word or act to do violence to the person of another, coupled with an apparent

ability to do so, and doing some act which creates a well-founded fear in such

other person that such violence is imminent.” Fla. Stat. § 784.011. An assault is

aggravated if it is performed (1) with a deadly weapon without intent to kill, or (2)

with intent to commit a felony. Id. § 784.021.

      Here, the evidence was sufficient for the district court to find that Ruckstuhl

committed aggravated assault under the deadly weapon prong of Florida’s

aggravated assault statute. The testimony from Gomez and Crispin, coupled with

the recording of Jones’s 911 call, showed that Ruckstuhl chased Jones down the

street with a gun, pointed it at Jones’s head, and threatened to shoot her and that

Jones feared that Ruckstuhl would carry out his threat. Based on this evidence, the

district court’s finding that Ruckstuhl committed aggravated assault was not

clearly erroneous. And because the evidence also showed that Ruckstuhl and

Jones had been living together when this assault occurred, the district court’s

finding of domestic violence also was not clearly erroneous.




                                           14
             Case: 17-10757      Date Filed: 12/21/2017    Page: 15 of 17


      Ruckstuhl points out that the only evidence that he had a gun during the

altercation came from a single source: Jones’s statements. He argues that these

statements lack credibility, especially in light of the testimony that the only third-

party witness to the altercation, McDonald, saw no gun. But Ruckstuhl raised this

same credibility argument during the revocation hearing, and the district court

rejected it. The district court found Jones’s statements credible, noting that they

were consistent with “the panic in her voice” during the 911 call. Doc. 119 at 52.

We will not question the district court’s credibility determination without good

cause. Jeffries v. United States, 748 F.3d 1310, 1313 (11th Cir. 2014) (“Because

credibility determinations are the province of the factfinder, we give them

substantial deference.” (internal citation omitted)). In fact, we must defer to the

district court’s credibility determination “unless his understanding of the facts

appears to be unbelievable.” United States v. Ramirez-Chilel, 289 F.3d 744, 749

(11th Cir. 2002) (internal quotation marks omitted). Here, we see no reason to

doubt the district court’s understanding of the facts. So, deferring to the district

court’s credibility determination, we conclude that the evidence was sufficient to

find that Ruckstuhl possessed a deadly weapon during the altercation.

      2.     Grand Theft of a Motor Vehicle

      In Florida, a person commits theft when he:

      [K]knowingly obtains or uses, or endeavors to obtain or to use, the
      property of another with intent to, either temporarily or permanently:
                                          15
             Case: 17-10757     Date Filed: 12/21/2017    Page: 16 of 17



             (a) Deprive the other person of a right to the property or a
             benefit from the property.
             (b) Appropriate the property to his or her own use or to the use
             of any person not entitled to the use of the property.

Fla. Stat. § 812.014(1). If the stolen property is a motor vehicle, then the crime is

grand theft. Id. § 812.014(2)(c)(6).

      Ruckstuhl contends that the evidence was insufficient to find that he

committed grand theft of a motor vehicle because “[t]he government presented

absolutely no evidence of Ruckstuhl’s intent to deprive Jones of her car either

temporarily or permanently.” Appellant’s Br. at 34. We disagree. Even though

there was no direct evidence, the circumstantial evidence was sufficient for the

district court to find intent. See Manuel v. State, 16 So. 3d 833, 835 (Fla. Dist. Ct.

App. 2005) (“[D]irect evidence of intent is rare, and intent is usually proven

through inference.”). Both Gomez and Crispin testified that Ruckstuhl fled the

scene of the altercation in Jones’s car. They also testified that Jones only retrieved

her car with the help of Robinson, who arranged for Ruckstuhl to leave the car at

the local library some time later. Based on this evidence, the district court’s

finding that Ruckstuhl committed grand theft of a motor vehicle was not clearly

erroneous.




                                          16
             Case: 17-10757     Date Filed: 12/21/2017   Page: 17 of 17


      3.     Felon in Possession of a Firearm

      Florida law also makes it unlawful for a convicted felon to possess a firearm.

Fla. Stat. § 790.23. Ruckstuhl does not dispute that he is a convicted felon.

Instead, he contends that the evidence was insufficient to find that he possessed a

firearm during the altercation with Jones. But, as we discussed with respect to the

domestic violence/aggravated assault allegation, the district court credited Jones’s

statements that Ruckstuhl had a gun as he chased her down the street. Those

statements were sufficient for the district court to find, by a preponderance of the

evidence, that Ruckstuhl committed the offense of felon in possession of a firearm.

                               IV.   CONCLUSION

      For the foregoing reasons, we affirm the district court’s order revoking

Ruckstuhl’s supervised release.

      AFFIRMED.




                                          17